MELTON, Presiding Justice,
dissenting.
Because the plain language of OCGA § 9-11-67.1 (g) prohibits a claimant from conditioning acceptance of a Pre-Suit Offer upon the making of a timely payment, I must respectfully dissent from the majority’s erroneous decision concluding otherwise.
Pursuant to OCGA § 9-11-67.1 (g):
Nothing in this Code section shall prohibit a party making an offer to settle from requiring payment within a specified period; provided, however, that such period shall be not less than ten days after the written acceptance of the offer to settle.
(Emphasis supplied.)
In interpreting this Code section, “we apply the fundamental rules of statutory construction that require us to construe [the] statute according to its terms, to give words their plain and ordinary meaning, and to avoid a construction that makes some language mere surplusage.” (Citations omitted.) Slakman v. Continental Cas. Co., 277 Ga. 189, 191 (587 SE2d 24) (2003). In this regard, “we must presume that the General Assembly meant what it said and said what it meant.” Deal v. Coleman, 294 Ga. 170, 172 (1) (a) (751 SE2d 337) (2013) (citation and punctuation omitted). We must also seek to effectuate the intent of the legislature. OCGA § 1-3-1 (a). In doing so, we must keep in mind that, while “[t]he common and customary usages of the words [in a statute] are important... so is their context.” (Citations omitted.) Chan v. Ellis, 296 Ga. 838, 839 (1) (770 SE2d 851) (2015). To find such context, a court “construing language in any one part of a statute . . . should consider the entire scheme of the statute and attempt to gather the legislative intent from the statute as a whole.” (Citation omitted.) Sikes v. State, 268 Ga. 19, 21 (2) (485 SE2d 206) (1997).
Bearing these principles in mind, a straightforward reading of OCGA § 9-11-67.1 (g) reveals that the General Assembly intended to separate the payment component of an already formed settlement agreement from the acceptance of an offer that creates an enforceable settlement agreement in the first instance. Indeed, a party making *860an offer to settle may only “requir[e] payment within a specified period [of not less than ten days] after the written acceptance of the offer to settle” has already taken place. The statute does not contemplate that the payment requirement can be a “condition precedent to” or a “contemporaneous” requirement for the acceptance of a settlement offer, but specifically segregates payment, which can only be required and enforced “after” a conforming settlement offer is accepted, from the conforming offer itself. In this regard, it cannot be said that the common law cited by the majority, and that runs contrary to the plain meaning of the statute indicated here with respect to Pre-Suit Offers, has not been “changed by [the] express statutory enactment [of OCGA § 9-11-67.1 (g)] or by necessary implication.” (Citation and punctuation omitted.) Humphreys v. State, 287 Ga. 63, 70 (4) (694 SE2d 316) (2010).
In short, OCGA § 9-11-67.1 (g) creates a two-step process with respect to settlement agreements in the specific circumstances covered by the statute: step one is to create an enforceable settlement agreement through a conforming Pre-Suit Offer and the acceptance of that offer; and step two allows a claimant to require payment on the now binding settlement agreement within a time frame of no less than ten days.
Although other parts of OCGA § 9-11-67.1 allow for a claimant to insert additional terms into a Pre-Suit Offer beyond the minimum requirements of OCGA § 9-11-67.1 (a) (see OCGA § 9-11-67.1 (c)), those other parts of the statute must be read in harmony with OCGA § 9-11-67.1 (g). In this regard, if a party inserts additional terms into a Pre-Suit Offer that run contrary to the acceptable parameters created by OCGA § 9-11-67.1 (g), it cannot be said that the Pre-Suit Offer has been made in conformity with the requirements of OCGA § 9-11-67.1 as a whole. OCGA § 9-11-67.1 (c) provides:
Nothing in this Code section is intended to prohibit parties from reaching a settlement agreement in a manner and under terms otherwise agreeable to the parties.
In order for subsection (g) of OCGA § 9-11-67.1 to have any meaning at all, subsection (c) can only mean that parties may reach a settlement agreement “in a manner and under terms otherwise agreeable to the parties” as long as those terms do not run afoul of the requirement of OCGA § 9-11-67.1 (g) that an enforceable settlement agreement must first be reached before a claimant can enforce a demand for payment within a period of not less than ten days. To *861interpret OCGA § 9-11-67.1 (c) as allowing for a claimant to condition “acceptance” of a Pre-Suit Offer on the payment of the settlement itself, as the majority has, is to render OCGA § 9-11-67.1 (g) meaningless and undermine the plain meaning of the statutory scheme as crafted by the legislature.
In this connection, the majority’s reliance on the parties’ freedom to contract in any manner that they please and an offeror’s status as the master of his or her offer is misleading. Insofar as tort claims and offers to settle “arising from the use of a motor vehicle and prepared by or with the assistance of an attorney on behalf of a claimant or claimants” are concerned (OCGA § 9-11-67.1 (a)), an offeror is only the master of his or her offer to the extent permitted by OCGA § 9-11-67.1. In this specificcontextofPre-SuitOffers, OCGA § 9-11-67.1 has expressly set forth the parameters within which pre-suit settlement offers must exist now and in the future, and a party may not ignore those parameters in creating a Pre-Suit Offer while purporting to comply with the statute at the same time.
Indeed, as the Eleventh Circuit noted in this case:
It has been posited that the General Assembly’s goal in passing § 9-11-67.1 was to address the negative effects of [case law] . . . [that had been] enabling plaintiffs to present settlement offers with impossible deadlines and expose the insurance company to potential “bad faith” claims when it is unable or unwilling to abide. In enacting § 9-11-67.1, the General Assembly reportedly sought to reduce bad-faith claims by giving insurance companies adequate time to investigate claims and offers before having to decide whether to settle. The Act was arguably meant to be a compromise between the plaintiff and defense bars and to reduce procedural quibbling over the technical sufficiency of a settlement offer.
(Citations and punctuation omitted.) Grange Mut. Cas. Co. v. Woodard, 826 F3d 1289, 1299-1300 (III) (D) (11th Cir. 2016).
Here, the plaintiffs’ Pre-Suit Offer did not conform with the requirements of OCGA § 9-11-67.1 due to the addition of terms that conditioned acceptance of the offer on payment, which violated the plain terms of OCGA § 9-11-67.1 (g). However, by allowing plaintiffs to make payment on a non-conforming Pre-Suit Offer a condition precedent to the “acceptance” of that offer based on an erroneous interpretation of the statute, the majority has re-opened the door for “plaintiffs to present settlement offers with impossible deadlines [that] expose the insurance company to potential ‘bad faith’ claims” *862(Grange, 826 F3d at 1299-1300) even where, as here, the insurance company accepted the non-conforming Pre-Suit Offer in its written response and sought to secure prompt payment. Because the legislature has made clear that it wished to close that door, and because re-opening it runs directly contrary to the plain language of OCGA § 9-11-67.1 and the intent of the legislature, I must respectfully dissent from the majority.
Decided March 6, 2017
Reconsideration denied March 30, 2017.
Martin Snow, Thomas P. Allen III, William J. Davis, for appellant.
Slappey & Sadd, James N. Sadd, Richard E. Bolder, Jr., for appellees.
Gray, Rust, St. Arnand, Moffett & Brieske, Matthew G. Moffett; Hawkins Parnell Thackston & Young, Martin A. Levinson; Drew Eckl & Farnham, Garret W. Meader; Swope Rodan te, Darrell W. Hinson, amici curiae.
I am authorized to state that Justice Blackwell joins in this dissent.